Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 1-7-22 and this office action is a final rejection.
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 21-28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,707,617. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-29 are substantially similar to claims 1-10, 21-28 and 30 of the present application.
Claims 1-10, 21-28 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-19 of copending Application No. 14/174,043 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 8-19 of the ‘043 application are substantially similar to claims 1-10, 21-28 and 30 of the present application.


Claim Rejections - 35 USC § 103

3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-4, 8 and 10  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2005/0005510 to Brault et al. in view of U.S. Patent No. 4,567,732 to Landstrom et al.
Referring to claim 1, Brault et al. discloses a greenhouse comprising, a crop growing section – see at 55 and between 50 and 102 in figure 2, a substantially enclosed chamber – see interior chamber formed by walls of the greenhouse – as seen for example in figure 5, capable of mixing outside air – from roof vents and/or from 84,85, and recirculated air – see via 60 and 81-102 in figure 2, the chamber formed by an outside wall of the greenhouse – see top and sidewalls of greenhouse in for example in figure 5, a partition wall – walls forming 50 as seen in figures 2 and 5, one or more side walls – any of the other sidewalls not considered the claimed outside wall of the greenhouse – see 4 sidewalls in figure 5, a floor – bottom of greenhouse as seen in figures 2 and 5, and a ceiling – at 25-26 not considered the outside wall – see at least two walls formed at 25,26 in figure 5, and/or 28 as seen in figures 2 and 5, a first vent in the outside wall to allow outside air to enter the substantially enclosed chamber – see at roof vents – at 86 and/or 
Referring to claim 2, Brault et al. as modified by Landstrom et al. further discloses the substantially enclosed chamber is part of a climate control system is capable of controlling one or more environmental conditions within the crop growing section of the greenhouse selected from air temperature, humidity, air pressure, and level of carbon dioxide – see for example paragraphs [0117] and [0122] of Brault et al.
Referring to claim 3, Brault et al. as modified by Landstrom et al. does not disclose the first vent – at 84,85 and/or 86 of Brault et al., runs substantially the length of the outside wall of the greenhouse. However, it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. as modified by Landstrom et al. and make the vents any desired length including the claimed entire length of the outside wall of the greenhouse, so as to yield the predictable result of increasing airflow and ensuring proper airflow in the device as desired.

Referring to claim 8, Brault et al. as modified by Landstrom et al. further discloses the climate control system further comprises fans – at 60, arranged to flow air into the plurality of tubes – see figures 1-2 and 4-5 of Brault et al.
Referring to claim 10, Brault et al. as modified by Landstrom et al. further discloses the single louver is a planar shield – see at 85 in figure 4 of Brault et al.
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brault et al. as modified by Landstrom et al. as applied to claim 1 above, and further in view of U.S. Patent No. 3,824,909 to Horneff et al.
Referring to claim 5, Brault et al. as modified by Landstrom et al. further discloses the climate control system further comprises a plurality of tubes that extend from the substantially enclosed chamber to distribute air throughout the crop growing section – see at 52-54, 62-63, 90-102 in figures 1-2 and 4-5 of Brault et al. Brault et al. as modified by Landstrom et al. does not disclose the tubes uniformly/evenly distribute air near the bottom of the growing section. Horneff et al. does disclose the tubes uniformly/evenly distribute air near the bottom of the growing section – see figures 1-4 and column 4 line 38 to column 7 line 14 discussing uniform flow in the entire section including the bottom of the section. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. as modified by Landstrom et al. and add the uniform distribution of air as disclosed by Horneff et al., so as to control the flow of air in the device to ensure that each portion of the section receives sufficient airflow.

Referring to claim 7, Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses the plurality of tubes comprises 10 or more tubes – see multiple tubes – at 52-54, 62-63 and 90-102 in figures 1-2 and 4-5 of Brault et al.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brault et al. as modified by Landstrom et al. as applied to claim 1 above, and further in view of U.S. Patent No. 3,274,730 to Bose.
Referring to claim 9, Brault et al. as modified by Landstrom et al. does not disclose each of the plurality of tubes is below each of a plurality of growing tables or gutters in the crop growing section. Bose does disclose each of the plurality of tubes – at 36, is below each of a plurality of growing tables or gutters in the crop growing section – see at 33 in figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. as modified by Landstrom et al. and add the tubes below growing tables as disclosed by Bose, so as to ensure that the entire plant is more quickly disposed to the changes in the climate as controlled by the climatic controls.
Claims 21-26, 28 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brault et al. in view of Landstrom et al. and further in view of U.S. Patent No. 3,824,909 to Horneff et al.
Referring to claims 21 and 28, Brault et al. discloses a greenhouse comprising, a crop growing section having a plurality of walls – see at 55 and between 50 and 102 in figure 2, a substantially enclosed chamber – see interior chamber formed by walls of the greenhouse – as 

Referring to claim 23, Brault et al. as modified by Landstrom et al. and Horneff et al. does not disclose the first vent – at 84,85 and/or 86 of Brault et al., runs substantially the length of the outside wall of the greenhouse. However, it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. as modified by Landstrom et al. and Horneff et al. and make the vents any desired length including the claimed entire length of the outside wall of the greenhouse, so as to yield the predictable result of increasing airflow and ensuring proper airflow in the device as desired.
Referring to claim 24, Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses the plurality of tubes comprises 5 or more tubes – see multiple tubes – at 52-54, 62-63 and 90-102 in figures 1-2 and 4-5 of Brault et al.
Referring to claim 25, Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses the plurality of tubes comprises 10 or more tubes – see multiple tubes – at 52-54, 62-63 and 90-102 in figures 1-2 and 4-5 of Brault et al.
Referring to claim 26, Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses the climate control system further comprises fans – at 60, arranged to flow air into the plurality of tubes – see figures 1-2 and 4-5 of Brault et al.
Referring to claim 30, Brault et al. as modified by Landstrom et al. and Horneff et al. further discloses the or more louvers is/are a planar shield(s)– see at 85 in figure 4 of Brault et al.
27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brault et al. as modified by Landstrom et al. and Horneff et al. as applied to claim 21 above, and further in view of U.S. Patent No. 3,274,730 to Bose.
Referring to claim 27, Brault et al. as modified by Landstrom et al. and Horneff et al. does not disclose each of the plurality of tubes is below each of a plurality of growing tables or gutters in the crop growing section. Bose does disclose each of the plurality of tubes – at 36, is below each of a plurality of growing tables or gutters in the crop growing section – see at 33 in figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brault et al. as modified by Landstrom et al. and Horneff et al. and add the tubes below growing tables as disclosed by Bose, so as to ensure that the entire plant is more quickly disposed to the changes in the climate as controlled by the climatic controls.

Response to Arguments

4.	Regarding the non-statutory double patenting rejections of claims 1-10, 21-28 and 30, it is noted that applicant will address these rejections when no other claim rejections remain.
	Regarding the prior art rejections of claim 1, the Brault et al. reference US 2005/0005510 discloses the new claim limitations of the louver comprising a continuous surface – see at 85 in figure 4, where each vane of item 85 has a continuous surface. It is noted that applicant does not claim the louver is made of a single/only one continuous surface. Further, Brault et al. discloses the louver – at 85, is movable to control the air entering the enclosed chamber through the vents as seen in figures 2 and 5 and paragraphs [0113] thru [0121] which details closing the louver – at 85, allowing for increased air flow through items 53,54,102, into the enclosed chamber and 
	Regarding the prior art rejections of claim 21, the Brault et al. reference discloses the one or more louvers – at 84,85, movable to block the air entering the chamber via the second vent – such as at 102 as seen in figures 2 and 5 and paragraphs [0113] thru [0121] which details the louver – at 85 can be moved to a position where the air goes out the outside wall and not through items 53,54 to item 102 and therefore provides a blocking/partial blocking feature of the air through the vent – at 102.  Further, applicant does not provide specific arguments with respect to the Landstrom reference and the Horneff et al. reference US 3824909.  
	Regarding the prior art rejections of 2-10, 22-28 and 30 applicant relies upon the same arguments with respect to parent claims 1 or 21 discussed earlier. 

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643